Title: To Thomas Jefferson from Marc Antoine Jullien, 10 July 1821
From: Jullien, Marc Antoine
To: Jefferson, Thomas


              Monsieur,
              
            Le Bureau de direction où doivent être envoyés les ouvrages et les articles destinés à la Revue, est établi, Rue d’Enfer-Saint-Michel, no 18.Le Fondateur Directeur de la Revue Encyclopédique,A Monsieur jefferson, ancien président desEtats-unis, à Monticello.j’ai eu l’honneur de vous écrire, au mois de mars dernier, pour vous remercier de la réponse obligeante que vous m’aviez adressée et que j’ai communiquée à mes honorables collégues, et à votre digne ami et notre respectable compatriote M. de la fayette.Aujourdhui, je profite de l’occasion que m’offre Madame frétageot, connue et estimée de M. Maclure, qui prend un vif intérêt à elle, et qui m’a procuré l’avantage d’entrer avec elle en relation.  Cette dame vous remettra elle même ou vous fera parvenir sûrement ma lettre, à laquelle je joins 1o un extrait de notre Revue (Esquisse d’un Cours d’histoire, rapporté à l’influence des femmes)  2o  le prospectus de la Revue.  3o  un nouveau coup d’œil sur ses huit premiers volumes, dans le cas où vous n’auriez pas reçu le 1er exemplaire que je vous en ai adressé.  4o  quelques tables des matières des derniers volumes, qui vous feront connaître, par l’indication du contenu de ces volumes, de quelle manière nous exécutons notre plan; 5o  un extrait de l’abeille, journal littéraire français, qui rend compte de notre Revue.je vous prie, Monsieur, de contribuer à faire connaître la Revue Encyclopédique dans votre pays, à la faire annoncer dans vos principaux ouvrages périodiques, à la désigner aux sociétés savantes et philosophiques les plus estimées, à nous procurer de bons Correspondans parmi quelques-uns de vos compatriotes, afin que nous puissions tenir la france et l’Europe au courant des travaux les plus importans faits aux Etats-Unis d’Amérique dans les sciences, dans les arts industriels, dans la littérature et dans les beaux-arts.J’ai l’honneur de vous renouveller, Monsieur, l’hommage de ma respectueuse Considération.Jullienp. s.  Les communications destinées à la Revue pourront être envoyées, soit directement en france, par l’intermédiaire de votre Consul au havre, M. Beasley, ou de votre Consul général à paris, M. Barnet, ou de votre ambassadeur M. Gallatin, soit à londres, chez Mrs Freuttell et Wurtz, libraires, Soho Square, avec recommandation de les transmettre de suite au bureau central de la Revue à paris. Editors’ Translation
              Sir
              
            The Managing Office to which must be sent books and articles intended for the Review is established Enfer-Saint-Michel Street, no 18.The Founding Director of the Encyclopedic Review,To Mister Jefferson, former president ofthe United-States, at Monticello.I had the honor to write to you, last March, to thank you for the obliging reply you had sent me, and which I communicated to my honorable colleagues, and to your worthy friend and our respectable fellow citizen Mr. de la fayette.Today, I take advantage of the opportunity given to me by Madame frétageot, known and esteemed by Mr. Maclure, who takes a great interest in her, and who afforded me the opportunity to enter into relation with her.  This lady will hand in to you herself, or surely will have handed in to you my letter, with which I enclose 1o an excerpt of our Review (Outline of a History Course, with respect to the influence of women) 2o the prospectus of the Review.  3o a new glance at its first eight volumes, in case you had not received the 1st copy I had sent you.  4o a few table of contents of the last volumes, that will make known to you, through the indication of the content of these volumes, how we are executing our project; 5o an excerpt of the abeille, French literary Journal, which reports on our Review.I ask you please, Sir, to help in making known the Encyclopedic Review in your country, to have it advertised in your main periodical publications, to designate it to the most valued Scholarly and Philosophical Societies, to provide us with good Collaborators among some of your fellow citizens, so that we are able to keep France and Europe up to date on the most important works conducted in the United-States of America in the Sciences, industrial arts, literature and fine-arts.I have the honor to renew to you, Sir, the homage of my Respects.JullienP. S.  Communications intended for the Review can be sent, either directly to France, through your Consul in le havre, Mr. Beasley, or through your general Consul in paris, Mr. Barnet, or through your ambassador Mr. Gallatin, either in london, care of Mr. treuttell and Mr. Wuoby, book-sellers, Soho Square, recommending that they are forwarded immediately to the central office of the Review in paris.